Citation Nr: 1020156	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-12 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a broken left collar bone.

2.  Entitlement to service connection for hypertensive 
vascular disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION


The Veteran had active service from November 1965 to 
September 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board observes that, in a November 1991 rating decision, 
the RO denied the Veteran's claim of service connection for 
residuals of a broken left collar bone.  The Veteran did not 
appeal this decision, and it became final.  See 38 U.S.C.A. 
§ 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for residuals of a broken left collar bone 
is as stated on the title page.  Regardless of the RO's 
actions, the Board must make its own determination as to 
whether new and material evidence has been received to reopen 
this claim.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).

As will be explained below, new and material evidence has 
been received to reopen the Veteran's previously denied 
service connection claim for residuals of a broken left 
collar bone.  Unfortunately, further development of the 
evidence is required before the Board can adjudicate the 
Veteran's claim of entitlement to service connection for 
hypertensive vascular disease and his reopened claim of 
entitlement to service connection for residuals of a broken 
left collar bone.  These claims are addressed in the REMAND 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center (AMC).  VA will notify the 
Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed November 1991 rating decision, the RO 
denied the Veteran's claims of entitlement to 
service connection for a left shoulder disability, including 
residuals of a broken left collar bone.

2.  Evidence added to record since the RO's November 1991 
rating decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, and when viewed by itself or in the context of 
the entire record, relates to a fact not previously 
established that is necessary to substantiate the claim of 
entitlement to service connection for residuals of a broken 
left collar bone, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1991 decision that denied the Veteran's 
claim of entitlement to service connection for a left 
shoulder disability, including residuals of a broken left 
collar bone, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for residuals of a broken left 
collar bone.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.104, 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  But see 
Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) (stating 
that "§ 5103(a) requires only that the VA give a claimant 
notice at the outset of the claims process of the information 
and evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
Veteran's claim).  It need not describe the VA's evaluation 
of the Veteran's particular claim.").  

VA issued VCAA notice letters in  November 2003, January 
2004, and February 2010 from the agency of original 
jurisdiction (AOJ) (in this case, the RO) to the appellant.  
The letters explained the evidence necessary to substantiate 
the Veteran's petition to reopen, as well as the legal 
criteria for entitlement to such benefits.  The letters also 
informed him of his and VA's respective duties for obtaining 
evidence. 

The Board also finds that the VCAA notification letters are 
compliant with Kent as to the Veteran's petitions to reopen.  
These letters specifically informed the Veteran as to what 
evidence would be necessary to substantiate the element or 
elements that were required to establish service connection 
that were found insufficient in the previous denials.  The 
Veteran was told to submit evidence pertaining to the reason 
his claim of entitlement to service connection for residuals 
of a broken left collar bone was previously denied, and the 
letters notified the Veteran of the reason for the prior 
final denial (i.e., the elements of the service connection 
claim that was deficient).  In addition, the February 2010 
letter from VA explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial appropriate VCAA notice.  Although 
the notice elements required by Dingess/Hartman were provided 
to the appellant after the initial adjudication, the case was 
readjudicated thereafter and the appellant has not been 
prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claim.  The Board has reviewed 
such statements carefully and concludes that he has not 
identified further evidence not already of record.  The Board 
also has reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

New and Material Evidence

Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
disallowed, the claim shall be reopened and reviewed.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to 
reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  As relevant 
to this appeal, new evidence is existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence is existing evidence that, by itself or when 
considered with the previous evidence of record, relates to a 
fact, not previously established, which is necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).  
If all of these tests are satisfied, the claim must be 
reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).  Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The November 1991 rating decision denied the Veteran's claim 
of entitlement to service connection for residuals of a 
broken left collar bone on the basis that there was no 
evidence of a broken left collar bone during service or a 
relationship between the Veteran's current left shoulder 
disability and his service.  

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final RO decision.  The Veteran's service 
treatment records, as well as his multiple statements, are 
not cumulative and redundant of the evidence in the claims 
file at the time of the last final rating decision.  Thus, 
that evidence is considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis for the RO's prior final denial was 
that there was no medical evidence of record demonstrating 
that the Veteran's claimed residuals of a broken left collar 
bone were incurred or aggravated during his military service.   

Evidence added to the record subsequent to the prior final RO 
denial in November 1991 includes service treatment records.  
Pursuant to the provisions of 38 C.F.R. § 3.156(c), these 
documents constitute new and material evidence to reopen the 
claim for service connection for residuals of a broken left 
collar bone.  In conclusion, the Board finds that new and 
material evidence has been received to reopen the Veteran's 
previously denied claim of service connection for residuals 
of a broken left collar bone and this claim is reopened.


ORDER

New and material evidence having been received, the 
previously denied service connection claim for residuals of a 
broken left collar bone is reopened; to this extent only, the 
appeal is granted.


REMAND

The Board has reopened the Veteran's previously denied claim 
of service connection for a residuals of a broken left collar 
bone.  The RO must be afforded the opportunity to adjudicate 
the reopened claim for service connection de novo prior to 
appellate consideration.  Further, the Board finds that 
additional development of the evidence is necessary prior to 
appellate consideration of the reopened claim de novo.

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

The Board notes that the Veteran has not yet been afforded VA 
examinations that addresses the nature and etiology regarding 
his claimed hypertensive vascular disease or residuals of a 
broken left collar bone.  The Veteran contends that he 
injured his left collar bone during his military service, and 
submitted lay statements attesting to continuity of 
symptomatology in the years following his military service.  
The Veteran's service treatment records indicate that he was 
treated for a contusion trapezius and possible separation of 
the acromioclavicular joint in November 1965 and that a 
December 1990 VA examination showed first degree 
acromioclavicular separation of the left shoulder.  The Board 
also acknowledges that the Veteran has been diagnosed with 
and treated for hypertensive vascular disease in the years 
following his military service, but that there is no evidence 
that Veteran was treated for related symptomatology during 
his service.  However, the Veteran also provided lay 
statements attesting to continuity of symptomatology in the 
years following his military service.  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

Therefore, additional clinical assessment and medical opinion 
is necessary to adequately address the Veteran's claims of 
entitlement to service connection for hypertensive vascular 
disease and residuals of a broken left collar bone.  
Accordingly, the Board finds that the Veteran should be 
afforded additional VA examinations in order to determine 
nature and etiology of the Veteran's hypertensive vascular 
disease and residuals of a broken left collar bone.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See 
also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

The Veteran is advised of the consequences for failure to 
report for a scheduled examination.  According to 38 C.F.R. 
§ 3.655(b), when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  But when the examination is scheduled in 
conjunction with any other original claim or a claim for 
increase, the situation at hand, the claim shall be 
disallowed.  See 38 C.F.R. § 3.655(b).

The RO/AMC also should attempt to obtain the Veteran's up-to-
date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice to the 
Veteran and his service representative on 
the reopened claim of service connection 
for residuals of a broken left collar 
bone.  A copy of this notice must be 
included in the claims file.

2.  Contact the Veteran and/or his 
service representative and ask them to 
identify all VA and non-VA clinicians who 
have treated the Veteran for residuals of 
a broken left collar bone since his 
separation from active service.  Obtain 
all VA treatment records that have not 
been obtained already.  Once signed 
releases are obtained from the Veteran, 
obtain any private treatment records that 
have not been obtained already.  A copy 
of any response(s), to include a negative 
reply and any records obtained, should be 
included in the claims file.

3.  Then, schedule the Veteran for 
appropriate VA examination(s) 
to determine the nature and etiology of 
his hypertensive vascular disease and his 
residuals of a broken left collar bone.  
The claims file must be provided to the 
examiner(s) for review.  

For the claimed hypertensive vascular 
disease, based on a review of the claims 
file and the results of the Veteran's 
physical examination, the examiner(s) 
should be asked to opine whether it is at 
least as likely as not (i.e., a 
50 percent or greater probability) that 
hypertensive vascular disease, if 
diagnosed, is related to active service 
or any incident of such service.  A 
complete rationale must be provided for 
any opinion(s) expressed.  If the 
requested opinion(s) cannot be provided, 
then the examiner(s) must explain why in 
his or her examination report.

For the claimed residuals of a broken 
left collar bone, based on a review of 
the claims file and the results of the 
Veteran's physical examination, the 
examiner(s) should identify all current 
residuals of the Veteran's broken left 
collar bone which may be present, if 
possible.  The examiner(s) also should be 
asked to opine whether it is at least 
as likely as not (i.e., a 50 percent or 
greater probability) that any current 
left shoulder disability, if diagnosed, 
are related to active service or any 
incident of such service, including his 
November 1965 contusion trapezius and 
possible separation of the 
acromioclavicular joint.  A complete 
rationale must be provided for any 
opinion(s) expressed.  If the requested 
opinion(s) cannot be provided, then the 
examiner(s) must explain why in his or 
her examination report.

4.  Review the VA examination report(s) 
after completion to ensure that all 
questions asked of the examiner(s) were 
answered to the extent possible.  If they 
were not, return the claims folder to the 
examiner(s) and request that the 
questions be answered so that the report 
is adequate for rating purposes.

5.  Thereafter, readjudicate the 
Veteran's claims of service connection 
for residuals of a broken left collar 
bone and for hypertensive vascular 
disease.  If the benefits sought on 
appeal remain denied, the appellant and 
his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


